Kupferman, J. P.,
dissents in part, as follows: I agree with the majority’s analysis with respect to the third-party complaint. (See McLaughlin, New York Trial Practice, Dole v. Dow (Continued), NYLJ, March 9, 1979, p 1 col 1; p 2, cols 1-2.) However, there is a slight modification which I believe to be appropriate. The jury apportioned the liability 60% to the defendants and 40% to the employer, the third-party defendant. The effect of the majority determination is to allow the employer to be released, with recovery for the employee solely under the Workers’ Compensation Law. However, the benefits derived by the plaintiff in this tort action are subject to a lien based on such workers’ compensation received. (Koutrakos v Long Is. Coll. Hosp., 47 AD2d 500, affd 39 NY2d 1026.) The law of New Jersey is to the same effect. (Schweizer v Elox Div. of Colt Inds., 70 NJ 280.) This accrues to the advantage of the employer in the case at bar. It is indeed contradictory, to say the least, that one found negligent in a substantial percentage, should actually be in the position of being reimbursed rather than mulcted. However, it must be recognized that the Supreme Court of New Jersey has seemingly accepted this as statutory policy. (Schweizer v Elox Div. of Colt Inds., supra.) Nonetheless, the New Jersey court was not confronted with a situation where the employer was actually found negligent. The New Jersey court reasoned that to avoid increasing the costs of workers’ compensation insurance, it was better to avoid "the expense of litigating the negligence issue”. (Schweizer, supra, p 288, n 2.) There are jurisdictions which "withhold subrogation from a negligent employer under the equitable principle that a wrongdoer should not profit from his own wrong.” (1975-1976 NJ Supreme Ct Term on Worker’s Compensation, 30 Rutgers L Rev 807.) Accordingly, I would allow a third-party claim over in an amount not exceeding 40% of the judgment herein, to the extent that there would be recoupment from the plaintiff for any workers’ compensation lien or payment. (Cf. Graphic Arts Mut. Ins. Co. v Bakers Mut. Ins. Co. of N. Y., 45 NY2d 551.)